IN RE: Gray, Victoria W.; Gray, Amy; — Defendant(s); Applying for Writ of Certiorari and/or Review; Parish of Orleans Criminal District Court Div. “A” Number 383-795; to the Court of Appeal, Fourth Circuit, Number 98KA-0347
Granted. The decision of the court of appeal is vacated and the judgment of the district court granting the defendant’s motion to quash is reinstated. The district court’s judgment became final when the state failed to take a timely appeal from the disputed ruling. State v. Veazey, 337 So.2d 1163 (La.1976).
MARCUS, J. not on panel.
TRAYLOR, J. would deny the writ.